UNPUBLISHED

                   UNITED STATES COURT OF APPEALS
                       FOR THE FOURTH CIRCUIT


                            No. 99-7130



TOMMY LEE SUBER,

                                              Plaintiff - Appellant,

          versus


UNITED STATES OF AMERICA,

                                               Defendant - Appellee,
          and


CARLOS   ASENCIO; STEPHEN  DEWALT,  Warden;
SUHASINI SHAH; UNITED STATES DEPARTMENT OF
JUSTICE,

                                                          Defendants.



Appeal from the United States District Court for the Eastern Dis-
trict of Virginia, at Alexandria. T.S. Ellis, III, District Judge.
(CA-98-754)


Submitted:   January 20, 2000             Decided:   January 28, 2000


Before WILLIAMS, MICHAEL, and TRAXLER, Circuit Judges.


Affirmed by unpublished per curiam opinion.


Tommy Lee Suber, Appellant Pro Se. Thomas Mercer Ray, OFFICE OF
THE UNITED STATES ATTORNEY, Alexandria, Virginia, for Appellee.
Unpublished opinions are not binding precedent in this circuit.
See Local Rule 36(c).




PER CURIAM:

     Tommie Lee Suber appeals the district court’s order dismissing

with prejudice his claims brought under Bivens v. Six Unknown Named

Agents of the Fed. Bureau of Narcotics, 403 U. S. 388 (1971), and

dismissing without prejudice claims brought under the Federal Torts

Claim Act (FTCA) for failure to exhaust administrative remedies.1

We have reviewed the record and the district court’s opinion and

find no reversible error.    Accordingly, we affirm on the reasoning

of the district court.   See Suber v. United States, No. CA-98-754

(E.D. Va. Aug. 13, 1999).2   We dispense with oral argument because

the facts and legal contentions are adequately presented in the ma-

terials before the court and argument would not aid the decisional

process.

                                                           AFFIRMED




     1
       Although Suber filed his complaint under Bivens, the dis-
trict court properly construed Suber’s tort claims under the FTCA.
     2
       Although the district court’s order is marked as “filed” on
August 12, 1999, the district court’s records show that it was
entered on the docket sheet on August 13, 1999. Pursuant to Rules
58 and 79(a) of the Federal Rules of Civil Procedure, it is the
date the order was entered on the docket sheet that we take as the
effective date of the district court’s decision. See Wilson v.
Murray, 806 F.2d 1232, 1234-35 (4th Cir. 1986).

                                  2